DETAILED ACTION
Examiner acknowledges receipt of amendment to application 15/915,628 filed on January 19, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Status of Claims
Claims 1-2, 11-13 and 22-24 are still pending, with claims 1, 11 and 13 being currently amended, and claims 23-24 being newly added. Claims 3-10 and 14-21 are cancelled. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  "states of charge" and "states of health" should be "state of charge" and "state of health", respectively.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed January 19, 2021, with respect to the 103 rejections of claims 1-2, 11-13 and 22-24 have been fully considered and are persuasive.  The 103 rejections of claims 1-2, 11-13 and 22-24 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 11-13 and 22-24 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: thee prior art fails to further teach or suggest “calculating a boosting ratio for each of converters respectively connected to remaining batteries except for the abnormal battery such that a sum of plural items is equal to a preset voltage value, wherein each of the items indicates a result of multiplying a voltage value of each remaining battery, a states of charge (SOC) value of each remaining battery, a states of health (SOH) value of each remaining battery, and the calculated boosting ratio for a corresponding converter of each remaining battery” in combination with all the other elements recited in claim 1.
Claims 2, 11, 12 and 23, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 13 recites similar limitations as claim 1, and are therefore allowable for the same reasons as claim 1. 
Claims 22 and 24, being dependent on claim 13, and are therefore allowable for the same reasons as claim 13. 


Conclusion
This application is in condition for allowance except for the following formal matters: 
the claim objection(s) noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859